Citation Nr: 1611107	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for a bilateral hearing loss disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1976 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

The Veteran testified at the RO in April 2014 before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  

This appeal was processed as both a paper file and a digital file using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for PTSD and a Hearing Loss Disorder

The Veteran seeks service connection for PTSD and for a bilateral hearing loss disorder.  On review of the claims file, the Board notes that the Veteran indicated on a March 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension, that he had filed or was in receipt of Social Security Disability benefits from the Social Security Administration (SSA).  No request to obtain a copy of the SSA records has been made by VA, and such records are potentially relevant to the appeals.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Next, the Veteran has reported ongoing treatment at the VA Medical Center in Tomah, Wisconsin, for psychiatric symptoms and hearing loss.  While treatment records have been requested from this facility by the RO in the past, the most recent such request dates to 2009, more than six years ago.  At the April 2014 hearing, the Veteran testified that he had received more recent treatment, including audiological testing in the past two weeks.  Thus, as the Veteran has affirmatively testified to the existence of outstanding VA treatment records, remand is required in order for this evidence to be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record.  

2.  Obtain any VA treatment records not already obtained from the VA Medical Center in Tomah, Wisconsin, as well as any VA facilities at which the Veteran has received treatment since 2009.  If no such records are available, that fact must be noted for the record.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

